DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression “the accessory fastener” lacks antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 11-13, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Book (US Design Patent D643494).
Regarding claims 1 and 18, Book discloses a housing having a front side and a rear side, wherein the front side comprises a base the and a sidewall extending from the base defining a compartment having an open face configured to receive a divot repair tool; wherein the sidewall forms an exterior perimeter of the housing , wherein the sidewall defines an outer edge of the open face and the open face is coextensive with the compartment; a fastener extending from the housing to secure the golf accessory holder to a support (see Figures 1-2 with parts identified below).

    PNG
    media_image1.png
    208
    505
    media_image1.png
    Greyscale
[AltContent: textbox (Front ide)][AltContent: textbox (Side wall)][AltContent: textbox (Housing)][AltContent: textbox (Base)][AltContent: textbox (Front side)][AltContent: textbox (Back side)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fastener/ clip)][AltContent: textbox (Divot repair tool)][AltContent: arrow][AltContent: arrow]
Regarding claim 6, see fastener that is a clip as shown in Figure 2 above.
Regarding claim 11, the device of Book as shown in Figures 1-2 is considered to be rigid.
Regarding claim 12, as shown in Figures 1-7, the housing component that accommodate the divot repair tool is monolithic.
Regarding claim 13, divot repair tool is fastened to the housing as recited (see Figure 1 above).
Regarding claim 16, the left side slot on the housing is considered as an accessory fastener. A strap that holds golf gloves with clips is capable of being positioned in the slot.
Regarding claims 18 and 19, see rejection of claim 1 above. The opening in the housing as shown in Figure 1 including the raised section of the housing base that is positioned between the divot repair tool feet is considered as a divot repair tool fastener.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Book in view of Westrup (US Patent Application Publication No. 2012/0043234).
Regarding claims 2-4, Book does not disclose the use of lips at first and second corners as recited in the claims. However the concept of using multiple lips in device holders is not a new concept and Westrup is one example of a reference that teaches this concept (see elements 24). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Book device with two lips that are parallel and adjacent from each other extending over the open face at the two opposite corners of the legs so that the divot repair device will be additional secured so that it will not easily fall out if the device is held upside down. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Book in view of Applicant’s own admission in paragraph 32 of the instant invention. 
Book does not disclose the side wall depth tapering as recited. However in paragraph 32 of the instant application it is disclosed that the device could have a sidewall that tapers or that has non-tapered sidewall. Therefore, the recited sidewall depth tapering feature is not considered a critical feature and the device of Book performs equally well with the structure it has to hold to secure the divot repair tool in place.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Book.

Book discloses the claimed invention except for the clip and the housing to be monolithic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the clip and the housing to be monolithic, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Book in view of Smith et al. (US Patent Application Publication No. 2009/0209369).
Book does not disclose a slot and/or slots as recited. However the use of slots as recited on a golf accessory holder is not a new concept and Smith is one example of reference that teaches this concept (see the multiple slots 23 and 25 as shown in Figures 1 and 6). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Book device with multiple slots as taught by Smith so that the golf accessory device of Book the user could easily and readily access his/her golf tees during golf games.

Claims 14, 17and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Book.
Book does not disclose the use of magnet and hook and loop material. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide any known fastening means including magnet and hook and loop material because Applicant has not disclosed that the use of these materials provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Applicant's invention to perform equally well with either the clip fastening as taught by Book or the claimed magnet or hook and loop material because both devices perform the function of attaching and securing the golf accessory device to a component. Therefore, it would have been an obvious matter of design choice to modify Book to obtain the invention as specified in claims. In addition, it would have been obvious to one of ordinary skill in the art to substitute fastener (the clip of Book) with other fastening means like magnet or hook and loop materials to use a known alternative fastening means.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Design Patent D505,473 discloses a golf accessory with side walls, divot repair tool, tees (see all Figures).
US Patent Application Publication No. 2009/0209370 discloses a golf accessory holder with divot repair tool and fastener (see all Figures).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/           Primary Examiner, Art Unit 3711